Exhibit 10.11

MONOLITHIC POWER SYSTEMS, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) by and between Paul Ueunten (the
“Senior Vice President Design Engineering”, (“Executive”)) and Monolithic Power
Systems, Inc. (the “Company”), is entered into as of March 10, 2008 (the
“Effective Date”).

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue employment with the Company on the terms and
conditions set forth below;

NOW, THEREFORE, the parties hereto agree as follows:

1. Certain Definitions. For purposes of this Agreement:

(a) “Cause” means (i) the Executive’s failure to perform the duties or
responsibilities of the Executive’s employment, in any material respect, as
reasonably required or directed by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer (the “CEO”), which failure is not cured
within 30 days following written notice to the Executive of the poor performance
describing in reasonable detail the poor performance; (ii) the Executive
personally engaging in illegal conduct that is detrimental to the Company;
(iii) the Executive being convicted of or pleading nolo contendere to a felony
or other crime involving moral turpitude; or (iv) the Executive committing a
material act of dishonesty, fraud or misappropriation of property.

(b) “Good Reason” means, without the Executive’s written consent, (i) a
reduction by the Company in the Executive’s Base Salary (as defined in
Section 3(a)) as in effect immediately prior to such reduction, except where a
substantially equivalent percentage reduction in base salary is applied to all
other officers of the Company; (ii) a material, adverse change in the
Executive’s authority, responsibilities or duties, as measured against the
Executive’s authority, responsibilities or duties immediately prior to such
change; or (iv) the relocation of the Executive’s place of work to a facility or
a location more than 50 miles from the Executive’s then-present work location,
but only if such relocation results in an increased one-way commute of at least
50 miles based on the Executive’s primary residence at the time such relocation
is announced.

(c) “Disability” means the Executive’s inability to substantially perform the
Executive’s duties as required by the Executive’s employment with or services to
the Company as the result of the Executive’s incapacity due to physical or
mental illness.

(d) “Change in Control” means the occurrence of (a) a change in the ownership of
the Company, (b) a change in the effective control of the Company, or (c) a
change in the ownership of a substantial portion of the assets of the Company,
as such terms are defined in Treasury Regulation Section 409A-3(i)(5), but only
to the extent that such change also constitutes one or more of the following
events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;



--------------------------------------------------------------------------------

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) A change in the composition of the Board occurring within a 12-month
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination; or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation.

2. Employment and Duties. The Executive shall remain Senior Vice President
Design Engineering of the Company as of the Effective Date. The Executive shall
report to the Chief Executive Officer (CEO), and shall assume and discharge such
responsibilities as are mutually agreed upon by the Executive and the CEO, and
consistent with such office and position. The Executive shall perform faithfully
the duties assigned to the Executive to the best of his or her ability.

3. Compensation.

(a) In consideration of the Executive’s services, the Executive shall be paid a
base salary at the rate of $252,000 per year during the period of employment, as
increased, if at all, pursuant to the following sentence (the “Base Salary”), to
be paid in installments in accordance with the Company’s standard payroll
practices. This Base Salary shall be reviewed for increases at least annually by
the Compensation Committee on the same basis and at the same time as the
Compensation Committee shall review the compensation of other executive officers
of the Company including any review for the next fiscal year which has not yet
occurred, but such increases are not guaranteed.

(b) Subject to approval by the Compensation Committee, the Executive shall, from
time to time, receive equity awards under the Company’s 2004 Equity Incentive
Plan and such related grant agreements.

(c) The Executive shall participate in the Company bonus plan. The Executive’s
annual target bonus will be payable on (i) achievement of personal and company
specific performance objectives and (ii) the date established in writing by the
Board, CEO or the Compensation Committee of the Board, subject to the
Executive’s continued Company employment through such payment date, except as
otherwise specifically provided in this Agreement.

 

-2-



--------------------------------------------------------------------------------

4. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue at all times to be at-will, as
defined under applicable law, meaning that either the Executive or the Company
may terminate the Executive’s employment at any time and for any reason without
any liability therefore, except as expressly provided in this Agreement. If the
Executive’s employment terminates for any reason, the Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be available in accordance
with the Company’s established employee plans and policies at the time of
termination.

5. Benefits. The Executive, together with the Executive’s spouse and dependent
children, if any, shall be permitted, to the extent eligible, to participate at
the Company’s expense in any group medical, dental, life insurance and
disability insurance plans, or similar benefit plans of the Company that are
available to other executive officers in each case pursuant to the terms and
conditions of each such plan or program to the extent that the Company
determines that participation on such terms and conditions would not result in
unintended tax consequences. The Executive shall also be entitled to twenty (20)
days of paid time off (PTO) or as otherwise agreed.

6. Termination for Cause and Voluntary Termination without Good Reason. In the
event that the Executive resigns from the Company without Good Reason, or the
Company terminates the Executive’s employment for Cause, the Executive shall not
receive any compensation or benefits under this Agreement on account of, or
after, such termination, except as required by applicable law. The Executive’s
rights under any applicable Company benefit plans upon such termination shall be
determined under the official terms of the respective benefit plans.

7. Termination without Cause and Voluntary Termination with Good Reason. Subject
to Section 10 below, if (i) the Company terminates the Executive’s employment
without Cause or the Executive resigns from the Company for Good Reason, and
(ii) such termination constitutes a “Separation from Service” within the meaning
of Internal Revenue Code Section 409A, then the Executive shall receive
severance payments and partially-accelerated vesting of certain equity grants
(together the “Severance Benefits”) pursuant to sub-sections 7(a) and (b) below.
For purposes of this Agreement, “Separation from Service” shall mean the
Executive’s cessation of employee status and shall be deemed to occur at such
time as the level of the bona fide services the Executive is to perform in
employee status (or as a consultant or other independent contractor) permanently
decreases to a level that is not more than twenty percent of the average level
of services the Executive rendered in employee status during the immediately
preceding 36 months (or such shorter period for which the Executive may have
rendered such service). Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Internal Revenue Code of
1986, as amended (“Code”). For purposes of determining whether the Executive has
incurred a Separation from Service, the Executive will be deemed to continue in
“employee” status for so long as the Executive remains in the employ of one or
more members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Company and any other corporation or
business controlled by, controlling or under common control with, the Company as
determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder.

 

-3-



--------------------------------------------------------------------------------

(a) Severance Payments. After the date of such termination, the Company shall,
for a period of six (6) months following the date of such termination,
(i) continue to pay the Executive at a rate based on the Executive’s
then-current Base Salary and target annual bonus, in installments in accordance
with the Company’s standard payroll practices (as in effect immediately prior to
such termination), and (ii) pay the Executive and the Executive’s dependents’
COBRA premiums under all Company-sponsored group health plans (other than the
Company’s Flexible Spending Account) that such individuals are enrolled in at
the time of such termination (to the extent that the Company determines that
doing so would not result in unintended tax consequences). In the event such
termination occurs within one year following a Change of Control, then such
payments and benefits shall continue for a period of one year after the date of
such termination. Notwithstanding the foregoing, however, (A) payments and
benefits under clauses (i) and (ii) shall terminate immediately upon the date
the Executive commences to provide services to another entity for compensation,
whether present or deferred, and the Executive shall provide the Company with
written notice of the Executive’s acceptance of such a service provider position
within three days thereof and (B) benefits under subsection (ii) shall cease on
the date that the Executive (or the Executive’s dependents, as applicable)
ceases to be eligible for COBRA continuation coverage under the normal COBRA
rules.

(b) Vesting Acceleration. Effective on such termination, the Executive shall
receive accelerated vesting equivalent to six (6) months of service beyond the
date of Executive’s termination with respect to the shares subject to any grant
of restricted stock or stock options (each, an “Equity Grant”) granted to the
Executive, regardless of whether granted prior to, coincident with, or after,
the Effective Date; provided, however, that in the event such termination occurs
within one year following a Change of Control, then one hundred percent of the
remaining shares subject to each such Equity Grant shall become vested in full
and the period during which the Executive is permitted to exercise (if
applicable) any such Equity Grant shall be extended for the full term of such
Equity Grant (as of the date of grant).

(c) Six-Month Delay. Notwithstanding anything in this Agreement to the contrary,
if the Executive is a “Specified Employee,” for purposes of Section 409A of the
Code, on the date on which the Executive incurs a Separation from Service, any
payment hereunder that provides for the “deferral of compensation” within the
meaning of Section 409A of the Code shall not be paid or commence to be paid on
any date prior to the first business day after the date that is six (6) months
following the Executive’s “Separation from Service” (the “409A Suspension
Period”); provided, however, that a payment delayed pursuant to the preceding
clause shall commence earlier in the event of the Executive’s death prior to the
end of the six-month period. Within 14 calendar days after the end of the 409A
Suspension Period, the Executive shall be paid a lump sum payment in cash equal
to any cash payments delayed because of the preceding sentence. Thereafter, the
Executive shall receive any remaining benefits as if there had not been an
earlier delay.

8. Death. In the event of the Executive’s death, except as required by
applicable law, the Company shall have no obligation to pay or provide any
compensation or benefits under this Agreement. The Executive’s rights under the
Company’s benefit plans in the event of the Executive’s death shall be
determined under the official provisions of such benefit plans.

 

-4-



--------------------------------------------------------------------------------

9. Disability. In the event of the Executive’s Disability, except as required by
law, the Company may terminate the Executive’s employment and no compensation or
benefits will be paid or provided to the Executive under this Agreement. The
Executive’s rights under the Company’s benefit plans shall be determined under
the official provisions of such benefit plans.

10. Other Activities. The Executive shall devote substantially all of the
Executive’s working time and efforts to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to the Executive pursuant to this Agreement,
except for vacations, holidays and sickness. However, to the extent that doing
so does not materially interfere with the Executive’s obligations to the
Company, the Executive may devote a reasonable amount of the Executive’s time to
civic, community, or charitable activities and, with the prior written approval
of the Company, serve as a director of other corporations and to other types of
business or public activities not expressly mentioned in this paragraph, but
only to the extent that such businesses or activities are not competitive with
the Company’s actual or planned business activities.

11. Proprietary Information. During the period of employment and thereafter, the
Executive shall not, without the prior written consent of the Company, disclose
or use for any purpose (except in the course of the Executive’s employment under
this Agreement and in furtherance of the business of the Company or any of its
affiliates or subsidiaries) any confidential information or proprietary data of
the Company or any of its affiliates or subsidiaries. The Executive agrees to
execute the Company’s form of Proprietary Information Agreement, which is
attached hereto as Exhibit A and incorporated herein by reference. The
provisions of this Section 11 shall survive the termination of this Agreement
and the Executive’s employment with the Company.

12. Covenant Not to Solicit. Beginning with the date of the Executive’s
termination and until one year thereafter, the Executive agrees that Executive
will not:

(i) solicit any employee of the Company or any of its affiliates or subsidiaries
for employment, or

(ii) interfere in any manner prohibited by applicable law with the contractual
or employment relationship between the Company or any of its affiliates or
subsidiaries and any employee of the Company or any of its affiliates or
subsidiaries.

The provisions of this Section 12 shall survive the termination of this
Agreement and the Executive’s employment with the Company.

13. Tax Provisions. In the event that the benefits provided for in the
Agreement, when aggregated with any other payments or benefits received by the
Executive, would (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Executive’s benefits
hereunder shall be either

(a) delivered in full, or

 

-5-



--------------------------------------------------------------------------------

(b) delivered as to such lesser extent that would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by the Executive on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code. Unless the Company
and the Executive otherwise agree in writing, any determination required under
this paragraph shall be made in writing by the Company’s independent public
accountants (the “Accountants”) whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this paragraph, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this paragraph. The
provisions of this Section 14 shall survive the termination of this Agreement
and the Executive’s employment with the Company.

14. Arbitration. Except as set forth in this Section 14, the Company and the
Executive agree to resolve any disputes by binding arbitration. The Company and
the Executive understand that this agreement to arbitrate covers all disputes
that the Executive may have against the Company or its related entities or
employees, including those that relate to the Executive’s employment or
termination of employment (for example claims of unlawful discrimination or
harassment). The arbitration will be conducted by an impartial arbitrator
experienced in employment law (selected from the JAMS panel of arbitrators) in
accordance with JAMS’ then-current employment arbitration rules (except as
otherwise provided in this agreement). The Company and the Executive waive the
right to institute a court action, except for requests for injunctive relief
pending arbitration, and understand that they are giving up their right to a
jury trial. The arbitrator’s award and opinion shall be in writing and in the
form typically rendered in labor and employment arbitrations. The COMPANY will
pay any filing fee and the fees and costs of the arbitrator, unless the
Executive initiates the claim, in which case the Executive only will be required
to contribute an amount equal to the filing fee for a claim initiated in a court
of general jurisdiction in the California. Each of the Company and the Executive
shall be responsible for their own attorneys’ fees and costs; however, the
arbitrator may award attorneys’ fees to the prevailing party, if permitted by
applicable law. This arbitration agreement does not prohibit either the Company
or the Executive from filing a claim with an administrative agency (e.g., the
EEOC), nor does it apply to claims for workers’ compensation or unemployment
benefits, or claims for benefits under an employee welfare or pension plan that
specifies a different dispute resolution procedure. The arbitration shall take
place in Santa Clara County, California, unless the parties agree otherwise.

15. Former Employers. The Executive is not subject to any employment,
confidentiality, or other agreement or restriction that would prevent the
Executive from fully satisfying the Executive’s duties under this Agreement or
that would be violated if the Executive did so. Without the Company’s prior
written approval, the Executive promises that the Executive will not:

(a) disclose proprietary information belonging to a former employer or other
entity without its written permission;

 

-6-



--------------------------------------------------------------------------------

(b) contact any former employer’s customers or employees to solicit their
business or employment on behalf of the Company or its affiliates; or

(c) distribute announcements about or otherwise publicize my employment with the
Company or its affiliates.

The Executive will indemnify and hold the Company harmless from any liabilities,
including defense costs, it may incur because the Executive is alleged to have
broken any of these promises or improperly revealed or used such proprietary
information or to have threatened to do so, or if a former employer challenges
the Executive’s entering into this Agreement or rendering services pursuant to
it.

16. Department of Homeland Security Verification Requirement. The Executive
agrees to timely file all documents required by the Department of Homeland
Security to verify the Executive’s identity and the Executive’s lawful
employment in the United States. Notwithstanding any other provision of this
Agreement, if the Executive fails to meet any such requirements promptly after
receiving a written request from the Company to do so, the Executive agrees that
the Executive’s employment shall terminate immediately and that the Executive
shall not be entitled to any compensation or benefits from the Company of any
type.

17. Governing Law. To the extent not governed by U.S. federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California applicable to agreements made and to be performed entirely
within such state, without regard to principles of conflicts of laws.

18. Entire Agreement. This Agreement and all existing Equity Grants represent
the entire agreement and understanding between the parties as to the subject
matter hereof and thereof and supersede all prior or contemporaneous agreements
as to the subject matter hereof and thereof, whether written or oral. No
modification or amendment to this Agreement will be effective unless in writing
signed by the party to be charged. Any subsequent change or changes in the
Executive’s duties, salary or compensation will not affect the validity or scope
of this Agreement. The Executive understands and agrees that the Company may, in
its sole discretion, amend or terminate any Company-sponsored employee benefit
plans.

19. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address that he most recently communicated
to the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its CEO.

20. Waiver etc. No waiver, alteration, or modification, if any, of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto. If either party should
waive any breach of any provisions of this Agreement, such party shall not
thereby be deemed to have waived any preceding or succeeding breach of the same
or any other provision of this Agreement.

 

-7-



--------------------------------------------------------------------------------

21. Severability. If any term of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms of this Agreement shall remain in full force and effect and shall in no
way be affected, impaired or invalidated.

22. Counterparts. This Agreement may be executed in counterparts, which together
will constitute one instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-8-



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first above written.

 

MONOLITHIC POWER SYSTEMS, INC. By:   /s/ Michael Hsing Name:   Michael Hsing
Title:   President and CEO “Executive” By:   /s/ Paul Ueunten Name:   Paul
Ueunten

 

-9-